DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed on 12/28/2021, with respect to objection to claims 14-20, Double Patenting rejection of claims 1-3, 5-6, 8, 14, 15, 18-20 have been fully considered and are persuasive.  The objection to claims 14-20, Double Patenting rejection of claims 1-3, 5-6, 8, 14, 15, 18-20 has been withdrawn. 

Applicant’s arguments, see page 1, filed on 12/28/2021, with respect to the rejections of claims 14 and 16-17 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda et al. (US 2002/0041240 A1) because of the amendment.

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
(1) Regarding claim 16:
Line 2 of claim 16 recites “in an Unmanned Vehicles (UV).”; the examiner suggests changing to “in an Unmanned Vehicles (UV),”.

Line 4 recites “control of said air based system”; there is a lack of antecedent basis, the examiner suggests changing to “control of said communication system”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2002/0041240 A1).
Ikeda discloses a method comprising steps of: 
receiving; in a vehicle a modulated signal (the GPS antenna 5 of a navigator system 1 of a vehicle receives radio waves from a GPS satellite, para. 0040); 

processing said demodulated signal into a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040; positioning section 4 executes a predetermined computational operation by use of the GPS receive data and the automobile's travel information transferred from an interface 14 to provide longitude/latitude information as the positional information indicative of the current location of the automobile, para. 0053); 
processing in said vehicle a camera provided signal into a processed camera signal (image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42, para. 0063); 
providing said processed camera signal to an interface unit of said device (audio/visual (A/V) processor 46 perform predetermined digital signal processing on the inputted image signal and audio signal, finally converting the processed signals into data having a format which can be recorded to the storage section 45. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing, para. 0063);
providing said processed location finder signal to a transmitter for transmission of said processed location finder signal (In this example, the traffic accident status positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076); 
processing in said vehicle a sensor provided signal into a processed sensor signal (plurality of shock sensors 48 may be installed on predetermined positions on the automobile 100 to properly detect shocks applied to various portions of the automobile 100, para. 0051; controller 19 of the navigator system 1 determines whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, para. 0076); and 
using said processed sensor signal for control of said vehicle, or for storing ; or transmitting said processed sensor signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Kovach et al. (US 6,057,658).
 (1) Regarding claim 1:
Ikeda discloses a method comprising steps of: 
receiving; in a device a first modulated signal (the GPS antenna 5 receives radio waves from a GPS satellite, para. 0040); 
demodulating said first modulated signal into a first demodulated signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured 
processing said first demodulated signal into a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040; positioning section 4 executes a predetermined computational operation by use of the GPS receive data and the automobile's travel information transferred from an interface 14 to provide longitude/latitude information as the positional information indicative of the current location of the automobile, para. 0053);
processing in said device a camera provided signal into a processed camera signal (An audio/visual (A/V) processor 46 perform predetermined digital signal processing on the inputted image signal and audio signal, finally converting the processed signals into data having a format which can be recorded to the storage section 45. The image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing, para. 0063); 
providing said processed camera signal to an interface unit of said device (In consideration of a combination use of the in-car camera 3c, the front camera 3d, and the external camera 42, a plurality of external cameras 42 may be installed on the automobile so that they can image the rear view and the right and left views. The image 
providing said processed location finder signal to a transmitter for transmission of said processed location finder signal (In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076);
receiving in said device a second modulated signal, wherein said second modulated signal is a modulated remote control (RC) signal (An input section 16, connected to the receiver 3b of the display monitor 3, receives a command signal supplied from the remote controller 8, para. 0060; the remote controller 8 output command signals as infrared luminance modulating signal, para. 0043); 
processing said RC signal into a processed RC signal (input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 19, para. 0060); and 
providing said processed RC signal to a processor for control of said device (input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 
Ikeda discloses receiver 3b to receive the infrared luminance modulating remote control signal (para. 0043), but fails to explicitly disclose demodulating said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal.
However, Kovach discloses an infrared receiver configured to detect and demodulate a user-generated infrared light signal from a remote control transmitter, and output a sensed remote control signal in response (col. 20, lines 15-20).
It is desirable to demodulate said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal because it enable remote control ability and avoid wiring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kovach in the method of Ikeda for the benefit of remote control ability and avoid wiring. 
(2) Regarding claim 2:
Ikeda and Kovach together disclose all subject matter of claim 1, but fails to disclose said device is in an airplane, in a helicopter, in an Unmanned Vehicles (UV), or in a balloon.
However, there is no limitation for the combination of Ikeda and Kovach unable to operate in an airplane, in a helicopter, in an Unmanned Vehicle (UV), or in a balloon. Such limitation is merely an intended use of the combined method, and does not define 
(3) Regarding claim 5:
Ikeda and Kovach together disclose all subject matter of claim 1, and Ikeda further discloses receiving in said device a sensor generated signal (plurality of shock sensors 48 may be installed on predetermined positions on the automobile 100 to properly detect shocks applied to various portions of the automobile 100, para. 0051); processing said sensor generated signal into a processed sensor generated signal (controller 19 of the navigator system 1 determines whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, para. 0076); and using said processed sensor signal for control of said device, or for storing or transmitting said processed sensor signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076).
(4) Regarding claim 10:
motion sensor generated signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076).
(5) Regarding claim 8:
Ikeda discloses all subject matter of claim 6, and Ikeda further discloses 
receiving in said vehicle a modulated remote control (RC) signal (An input section 16, connected to the receiver 3b of the display monitor 3, receives a command signal supplied from the remote controller 8, para. 0060; the remote controller 8 output command signals as infrared luminance modulating signal to receiver 3b, para. 0043); 

providing said processed RC signal to a processor for control of said vehicle (input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 19, controller 19 executes required control processing as instructed by the received command, para. 0060).
Ikeda discloses all subject matter of claim 6 except explicitly disclose demodulating said modulated RC signal into a demodulated RC signal.
However, Kovach discloses an infrared receiver configured to detect and demodulate a user-generated infrared light signal from a remote control transmitter, and output a sensed remote control signal in response (col. 20, lines 15-20).
It is desirable to demodulate said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal because it enable remote control ability and avoid wiring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kovach in the method of Ikeda for the benefit of remote control ability and avoid wiring. 
 (6) Regarding claim 21:
Ikeda discloses a method comprising steps of: 
receiving; in a device a first modulated signal (the GPS antenna 5 receives radio waves from a GPS satellite, para. 0040); 

processing said first demodulated signal into a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040; positioning section 4 executes a predetermined computational operation by use of the GPS receive data and the automobile's travel information transferred from an interface 14 to provide longitude/latitude information as the positional information indicative of the current location of the automobile, para. 0053);
providing said processed location finder signal to a transmitter for transmission of said processed location finder signal (In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076);
processing in said device a sensor generated signal into a processed sensor signal (plurality of shock sensors 48 may be installed on predetermined positions on the 
providing said processed sensor signal to said transmitter for transmission of said processed sensor signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076);
receiving in said device a second modulated signal, said second modulated signal is a modulated remote control (RC) signal (An input section 16, connected to the receiver 3b of the display monitor 3, receives a command signal supplied from the remote controller 8, para. 0060; the remote controller 8 output command signals as infrared luminance modulating signal, para. 0043); 
processing said RC signal into a processed RC signal (input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 19, para. 0060); and 

Ikeda discloses receiver 3b to receive the infrared luminance modulating remote control signal (para. 0043), but fails to explicitly disclose the receiver 3b demodulating said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal.
However, Kovach discloses an infrared receiver configured to detect and demodulate a user-generated infrared light signal from a remote control transmitter, and output a sensed remote control signal in response (col. 20, lines 15-20).
It is desirable to demodulate said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal because it enable remote control ability and avoid wiring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kovach in the method of Ikeda for the benefit of remote control ability and avoid wiring. 
(7) Regarding claim 22:
Ikeda and Kovach together disclose all subject matter of claim 21, and Ikeda further discloses:
processing in said device a camera provided signal into a processed camera signal (An audio/visual (A/V) processor 46 perform predetermined digital signal 
providing said processed camera signal to an interface unit of said device (In consideration of a combination use of the in-car camera 3c, the front camera 3d, and the external camera 42, a plurality of external cameras 42 may be installed on the automobile so that they can image the rear view and the right and left views. The image signals from these camera devices are inputted in the navigator main frame 2 to be stored in the storage section 45 as moving image data as will be described later, para. 0047), or providing said processed camera signal to said transmitter for transmission of said processed camera signal (the images taken by the in-car camera 3c, the front camera 3d, and the external camera 42 are related to the audio signal supplied by the microphone 43 in a time-dependent manner to be continuously stored in the storage section 45. If a traffic accident is found encountered as described above, the controller 19 sends the image and audio data taken during a certain period before and after the traffic accident to the service server 500 in the same manner as the status information, para. 0077; the status information from the memory 12 wireless transmit through terminal unit 50 to the service server 500 by internet, para. 0076, 0045; it is obvious that 
(8) Regarding claim 23:
Ikeda and Kovach together disclose all subject matter of claim 21, but fails to disclose said device is in an airplane, in a helicopter, in an Unmanned Vehicles (UV), or in a balloon.
However, there is no limitation for the combination of Ikeda and Kovach unable to operate in an airplane, in a helicopter, in an Unmanned Vehicle (UV), or in a balloon. Such limitation is merely an intended use of the combined method, and does not define a patentably distinct invention over the combination of Ikeda and Kovach, thus the claimed limitation is met for the benefit of ability to determine the location of device.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Kovach et al. (US 6,057,658) as applied to claim 21, and further in view of Tomida et al. (US 5,995,517).
Ikeda and Kovach together disclose all subject matter of claim 1, and Ikeda further discloses:
receiving; in said device a third modulated signal (traffic information antenna 7 receives road traffic information which is transmitted by FM multiplexer under a predetermine road traffic communication system, para. 0041); and storing or transmitting said third processed signal (On the basis of this road traffic information, the navigator main frame 2 can display such information as road congestion, time required to reach destination based on congestion status, and parking lot guide, para. 0041; in 
Ikeda and Kovach fail to explicitly disclose demodulating said third modulated signal into a third demodulated signal and processing said third demodulated signal into a processed data signal.
However, Tomida discloses an multiplex broadcasting receiving device 100 includes: a data receiving portion configured of an antenna 12 receiving FM radio wave, an FM tuner portion 14 receiving an output of antenna 12 and performing FM demodulation, and an FM multiplex decoding portion 15 receiving an output of FM tuner portion 14 to extract a baseband signal and perform error correction for outputting a corresponding digital signal; and a personal computer 120 (a data analysis processing portion) receiving a digital signal to configure unit data for displaying (i.e., page data) and display a corresponding character (col. 3, lines 35-45).
It is desirable to demodulate said third modulated signal into a third demodulated signal and process said third demodulated signal into a third processed signal because it provides displayed information and avoid traffic jam.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tomida in the method of Ikeda and Kovach for the benefit of avoiding traffic jam and reduce travel time.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1).

However, there is no limitation for the combination of Ikeda unable to operate in an airplane, in a helicopter, in an Unmanned Vehicle (UV), in a balloon, or part of an other air based device. Such limitation is merely an intended use of the combined method, and does not define a patentably distinct invention over the combination of Ikeda, thus the claimed limitation is met for the benefit of ability to determine the location of device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Kovach et al. (US 6,057,658) as applied to claim 1 above, and further in view of Tomida et al. (US 5,995,517).
Ikeda and Kovach together disclose all subject matter of claim 1, and Ikeda further discloses receiving; in said device a third modulated signal (traffic information antenna 7 receives road traffic information which is transmitted by FM multiplexer under a predetermine road traffic communication system, para. 0041); and storing or transmitting said third processed signal (On the basis of this road traffic information, the navigator main frame 2 can display such information as road congestion, time required to reach destination based on congestion status, and parking lot guide, para. 0041; in order to display the traffic information in navigator main frame 2, the traffic information has to be stored in the navigator main frame 2).

However, Tomida discloses an multiplex broadcasting receiving device 100 includes: a data receiving portion configured of an antenna 12 receiving FM radio wave, an FM tuner portion 14 receiving an output of antenna 12 and performing FM demodulation, and an FM multiplex decoding portion 15 receiving an output of FM tuner portion 14 to extract a baseband signal and perform error correction for outputting a corresponding digital signal; and a personal computer 120 (a data analysis processing portion) receiving a digital signal to configure unit data for displaying (i.e., page data) and display a corresponding character (col. 3, lines 35-45).
It is desirable to demodulate said third modulated signal into a third demodulated signal and process said third demodulated signal into a third processed signal because it provides displayed information and avoid traffic jam.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tomida in the method of Ikeda and Kovach for the benefit of avoiding traffic jam and reduce travel time.

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Tomida et al. (US 5,995,517).
(1) Regarding claim 14:
Ikeda discloses a method comprising the steps of: 

demodulating said first modulated signal into a first demodulated signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040); 
processing said first demodulated signal into a processed location finder signal (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040; positioning section 4 executes a predetermined computational operation by use of the GPS receive data and the automobile's travel information transferred from an interface 14 to provide longitude/latitude information as the positional information indicative of the current location of the automobile, para. 0053); 
using said processed location finder signal to find a location of said communication system (the radio wave received by the GPS antenna 5 are demodulated as received data to the captured in the navigator main frame 2 for use for obtaining automobile’s current location, para. 0040; a positioning section 4 determines the current location of the automobile, positioning section 4 executes a predetermined computational operation by use of the GPS receive data and the automobile's travel information transferred from an interface 14 to provide longitude/latitude information as the positional information indicative of the current location of the automobile, para. 0053); 

using said second modulated signal for control of said communication system (received road traffic information includes a road congestion status and parking lots for example. On the basis of this road traffic information, the navigator main frame 2 can display such information as road congestion, time required to reach destination based on congestion status, and parking lot guide, para. 0041); 
generating in said communication system a digital signal (an audio/visual (A/V) processor 46 perform predetermined digital signal processing on the inputted image signal and audio signal, finally converting the processed signals into data having a format which can be recorded to the storage section 45, para. 0063); 
modulating said digital signal into a digital modulated signal; and transmitting; said digital modulated signal (the images taken by the in-car camera 3c, the front camera 3d, and the external camera 42 are related to the audio signal supplied by the microphone 43 in a time-dependent manner to be continuously stored in the storage section 45. If a traffic accident is found encountered as described above, the controller 19 sends the image and audio data taken during a certain period before and after the traffic accident to the service server 500 in the same manner as the status information, para. 0077; the status information from the memory 12 wireless transmit through terminal unit 50 to the service server 500 by internet, para. 0076, 0045; it is obvious that the image and audio data needs to be modulated before wirelessly transmitted to the service server 500 through internet).

However, Tomida discloses an multiplex broadcasting receiving device 100 includes: a data receiving portion configured of an antenna 12 receiving FM radio wave, an FM tuner portion 14 receiving an output of antenna 12 and performing FM demodulation, and an FM multiplex decoding portion 15 receiving an output of FM tuner portion 14 to extract a baseband signal and perform error correction for outputting a corresponding digital signal; and a personal computer 120 (a data analysis processing portion) receiving a digital signal to configure unit data for displaying (i.e., page data) and display a corresponding character (col. 3, lines 35-45).
It is desirable to demodulate said second modulated signal into a second demodulated signal and process said second demodulated signal into a baseband signal because it provides displayed information and avoid traffic jam.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tomida in the method of Ikeda for the benefit of avoiding traffic jam and reduce travel time.
(2) Regarding claim 16:
Ikeda and Tomida together discloses all subject matter of claim 14 but fails to disclose said communication system is in an airplane, in a helicopter, in an Unmanned Vehicles (UV), in a balloon, or in an other air based system.
However, there is no limitation for the combination of Ikeda and Tomida unable to operate in an airplane, in a helicopter, in an Unmanned Vehicle (UV), in a balloon or in 
(3) Regarding claim 17:
Ikeda and Tomida together discloses all subject matter of claim 14 and Ikeda further discloses:
processing in said in a communication system a sensor (shock sensor 48, para. 0051) provided signal into a processed sensor signal (controller 19 of the navigator system 1 determines whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, para. 0076); 
using said processed sensor signal for control of said air based system or for storing or transmitting said processed sensor signal, wherein said sensor provided signal is a body temperature, heart beat, pulse rate, glucose, arterial blood gas, insulin, heat, fire, smokes, motion, excess humidity, flood, or water level sensor signal (if a traffic accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information obtained at the occurrence of the traffic accident and stores the gathered information in the memory 12. In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access 
(4) Regarding claim 18:
Ikeda and Tomida together discloses all subject matter of claim 14 and Ikeda further discloses:
processing in said communication system a camera provided signal into a processed camera signal (An audio/visual (A/V) processor 46 perform predetermined digital signal processing on the inputted image signal and audio signal, finally converting the processed signals into data having a format which can be recorded to the storage section 45. The image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing, para. 0063); 
providing said processed camera signal with said processed location finder signal to a transmitter for transmission of said processed camera signal with said processed location finder signal (In this example, the traffic accident status information includes trouble type information, time information, positional information, car speed/travel directional information, shock degree information, key lock information, and operation log information. Then, the navigator system 1 accesses the service server 500 through the communication terminal unit 50, the wireless telephone communication network 300, and the Internet. When the access has been made successfully, the controller 19 transmits the status information from the memory 12, para. 0076; In the 
(5) Regarding claim 19:
Ikeda and Tomida together discloses all subject matter of claim 14 and Ikeda further discloses:
receiving in said communication system a third modulated signal, wherein said third modulated signal is a modulated remote control (RC) signal (An input section 16, connected to the receiver 3b of the display monitor 3, receives a command signal supplied from the remote controller 8, para. 0060; the remote controller 8 output command signals as infrared luminance modulating signal, para. 0043); 
demodulating said modulated RC signal into a third demodulated signal, wherein said third demodulated signal is a demodulated RC signal (receiver 3b receives the infrared luminance modulating remote control signal, para. 0043; it is obvious that the receiver 3b needs to demodulate the infrared luminance modulating remote control signal and extract the command and output to the input section 16 for processing in an electronic circuit); 
processing said demodulated RC signal into a processed RC signal (input section 16 converts the received command signal into a format which can be 
providing said processed RC signal to a processor for control of said communication system (input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 19, controller 19 executes required control processing as instructed by the received command, para. 0060).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0041240 A1) in view of Tomida et al. (US 5,995,517) as applied to claim 14 above, and further in view of Nakamura et al. (US 6,108,353).
Ikeda and Tomida disclose all subject matter of claim 14, and further disclose the second modulated signal is a FM modulated traffic information signal, but fails to disclose the second modulated signal is an Orthogonal Frequency Division (OFDM) modulated signal.
However, Nakamura teaches using an OFDM transmitter (figure 4) for transmitting OFDM modulated traffic information signal (col. 5, lines 38-56).
It is desirable to have the second modulated signal is an Orthogonal Frequency Division (OFDM) modulated signal because it provides higher signal to noise ratio for the traffic information signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Nakamura in the method of Ikeda and Tomida for the benefit of improving the signal integrity of the traffic information signal.

Allowable Subject Matter
Claims 4, 12-13, 15, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632
2/16/2021